Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-5, 7-11, 13-15, and 17 are allowed.  All rejections are withdrawn.  The amendments dated 4-12-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 8 and 11.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] n automated driving system comprising: a determiner configured to determine each of a plurality of determination items that is a condition for switching from automated driving of a subject vehicle to manual driving of the subject vehicle, the determiner configured to determine the plurality of determination items using one or more sensors, the one or more sensors including a driver camera;
a driving switch controller configured to switch from automated driving to manual driving of the subject vehicle when all of the plurality of determination items are determined as positive; and
a notification controller configured to, using an HMI device including a display and/or a speaker, notify a driver of the subject vehicle of notification information for urging a reaction from the driver when at least one of the plurality of determination items is determined as negative, wherein:
the determiner determines the at least one or all of the plurality of determination items at a time point before the subject vehicle passes through a switch determination point;
the determiner determines the at least one or all of the plurality of determination items and/or other of the plurality of determination items at a time point when the subject vehicle passes through the switch determination point or at a time point after the subject vehicle passes through the switch determination point.
in the determiner, the plurality of the determination hems include a determination item
whether the driver is seated on a driver seat, a determination is made whether the driver is awake, a determination item whether the driver accepts a switch from automated to manual driving and a determination item whether the driver grasps a steering wheel;
	regardless of a result of the at least one or all of the items determined by the determiner at the time point before the subject passes through the switch determination point, the determiner determines the at least one or all of the plurality of determination items and/or other of the plurality of determination items when or after the subject vehicle passes through the switch determination point, and 
	the driving switch controller is configured to switch from automated to manual driving on a condition that results of determining that all of the determination items are positive after the determiner determines the at least one or all of the determination items and/or the other of the plurality of determination items at a time point when or after the subject vehicle passes the switch determination point”. 
	Kugo discloses monitoring a user’s eyes, a load on a steering wheel and an accelerator being held to switch from automatic to a manual mode of operation.  
	Kugo is silent as to “…	regardless of a result of the at least one or all of the items determined by the determiner at the time point before the subject passes through the switch determination point, the determiner determines the at least one or all of the plurality of determination items and/or other of the plurality of determination items when or after the subject vehicle passes through the switch determination point, and 
	the driving switch controller is configured to switch from automated to manual driving on a condition that results of determining that all of the determination items are positive after the determiner determines the at least one or all of the determination items and/or the other of the plurality of determination items at a time point when or after the subject vehicle passes the switch determination point”. 
	Kamhi teaches 1. The orientation and pose of the head of the passenger is correct; the orientation of the vehicle is correct; the pose of the vehicle; the location of the vehicle and the head is facing ahead and the passenger is in the front row and the eyes are 30 degrees to the right and 10 vertically and the setting includes 1. Position, 2. Pose and 3, Eye that are all positive and then manual control is provided. 
	Kamhi is silent as to “…	regardless of a result of the at least one or all of the items determined by the determiner at the time point before the subject passes through the switch determination point, the determiner determines the at least one or all of the plurality of determination items and/or other of the plurality of determination items when or after the subject vehicle passes through the switch determination point, and 
	the driving switch controller is configured to switch from automated to manual driving on a condition that results of determining that all of the determination items are positive after the determiner determines the at least one or all of the determination items and/or the other of the plurality of determination items at a time point when or after the subject vehicle passes the switch determination point”. 
	Sato discloses an adaptation degree and looking at a driver’s brain waves.  
Sato teaches where the driver is monitored and a time to transfer is identified as from the notification to the transfer finishing time and if not successful then the vehicle can be stopped; see also FIG. 1 where there is a driver state detection, driving operation detection and vehicle speed; in blocks 4-7; see paragraph 28 where the driving state detector 5 includes 1. A camera that can detect if the driver is 1. in the seat and present in the captured image; 2. The driver is awake; 3 the 
	Sato is silent as to “…	regardless of a result of the at least one or all of the items determined by the determiner at the time point before the subject passes through the switch determination point, the determiner determines the at least one or all of the plurality of determination items and/or other of the plurality of determination items when or after the subject vehicle passes through the switch determination point, and 
	the driving switch controller is configured to switch from automated to manual driving on a condition that results of determining that all of the determination items are positive after the determiner determines the at least one or all of the determination items and/or the other of the plurality of determination items at a time point when or after the subject vehicle passes the switch determination point”. 
	U.S. Patent Application Pub. No.: US 2017/0364070 A1 to Oba is relevant and discloses if the driver has sufficient ability in block s13 and then it can switch to manual in block s17-18. 
	Thereafter the driver is monitored in block s28. In an embodiment, a sign of which content is variable is provided on a road for consciousness/awakening degree determination of the driver, and the driver performs input operation of the determination device in accordance with the content, so that the awakened state determination of the driver is performed. For example, numerical value display is performed continuously for two portions with advancement on the road, and the consciousness determination of the driver is performed in view of an operation for correctly manipulating a button, the acceleration, and the steering wheel in response to the numerical values and the operation result.  See paragraph 138. 
	If there is a state of the driver that is a problem then in block s45 the vehicle enters an evacuation lane. 
	Oba is silent as to the claimed monitoring before or after the switch determination point on the road. 
	Oba is silent as to “…	regardless of a result of the at least one or all of the items determined by the determiner at the time point before the subject passes through the switch determination point, the determiner determines the at least one or all of the plurality of determination items and/or other of the plurality of determination items when or after the subject vehicle passes through the switch determination point, and 
	the driving switch controller is configured to switch from automated to manual driving on a condition that results of determining that all of the determination items are positive after the determiner determines the at least one or all of the determination items and/or the other of the plurality of determination items at a time point when or after the subject vehicle passes the switch determination point”. 

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668